—Order and judgment (one paper), Supreme Court, New York County (Karla Moskowitz, J.), entered February 6, 1989, which declared the subject automobile to be respondent’s property and which directed petitioner to return the automobile to him, unanimously affirmed, without costs or disbursements.
The record discloses that two Assistant District Attorneys represented to respondent that his automobile would be returned to him upon his payment of a $50 fine, as part of his plea bargain. While a release by the District Attorney does not preclude an independent forfeiture proceeding by the Property Clerk, we believe that respondent, under the circumstances hereunder, should receive the benefits of his plea bargain (Property Clerk of N. Y. City Police Dept, v Ferris, 158 AD2d 433). Concur—Carro, J. P., Milonas, Asch, Ellerin and Rubin, JJ.